Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 14 October 2021.

Drawings
The drawing(s) received on 14 October 2021 is/are accepted by the examiner.

Specification
The specification received on 14 October 2021 is accepted by the examiner.

Claim Rejections - 35 USC § 112
The 112 Rejection(s) filed on 15 July 2021 is/are overcome by the amendment filed on 14 October 2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-16, 18-21 and 23:   Regarding independent Claims 1 and 18, the prosecution history, especially at the previous Remarks by applicant (filed on 14 October 2021, pages 10-11) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.
The following is an examiner's statement of reasons for allowance for Claims 1-16 and 21: the prior art does not disclose or suggest a fishing rod with a tapering incorporated ruler including the tapering incorporated ruler having length markings provided by a substrate having an elongate flexible body; the elongate flexible body is only temporarily applied to the fishing rod whilst the markings are provided onto the fishing rod, and the tapering incorporated ruler is provided beneath at least one finishing layer of resin or lacquer used to finish the fishing rod over at least the tapering incorporated ruler in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claims 18-20 and 23: the prior art does not disclose or suggest a method of forming a fishing rod with a tapering ruler incorporated thereinto, including the steps of providing a substrate having an elongate flexible body with a number of length markings provided thereon, temporarily positioning the substrate adjacent to a portion of the fishing rod, removing the substrate from the fishing rod, and applying at least one finishing layer used to finish the fishing rod over the tapering incorporated ruler and at least an adjacent part of the fishing rod in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
                Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
10 November 2021          

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861